In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00005-CR



           CEDRIC JAMAR HILL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 12-0317X




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
        Cedric Jamar Hill, appellant, has submitted to this Court a personal letter requesting

dismissal of his appeal in this matter. Hill’s letter was submitted shortly after his appointed counsel

filed a brief with this Court indicating that he found no meritorious issues to raise on appeal. See

Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008) (orig. proceeding). We view the letter as the clearest possible expression of

Hills’ desire to dismiss this appeal. As authorized by Rule 42.2 of the Texas Rules of Appellate

Procedure, we grant Hills’ request. See TEX. R. APP. P. 42.2(a).1

        Accordingly, we dismiss the appeal.




                                                          Bailey C. Moseley
                                                          Justice


Date Submitted:           September 15, 2015
Date Decided:             September 16, 2015

Do Not Publish




1
 Contemporaneously with his brief, appointed counsel also filed a motion with this Court seeking to withdraw as
counsel in this appeal. In accord with Anders, we grant counsel’s request to withdraw from further representation of
appellant in this case. See Anders, 386 U.S. at 744.

                                                         2